Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Referring to the arguments filed 7/11/2022 and 7/12/2022:  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.  Claims 1-8, 10-12, and 16 are allowed.
Allowable Subject Matter
Claims 1-8, 10-12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Independent claims 1 and 10:
U.S. Publication No. 20170052774 to Ankapura discloses in Figures 1-3 and Sections 0022-0062: an aggregation method for an at least partially automatic aggregation (by aggregator 112) of at least two connected objects (devices 108, which communication with one another) of a communications network (network of Figure 3), said at least two connected objects having at least one feature, called a basic feature (each device 108 has a feature which can be any feature from user profile aspects (e.g., location, age, interest, other applications, and so forth) or the device type), said method comprising the following acts on an aggregation device (aggregator 112), in order to obtain a representation of a group (devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is represented by a common feature, wherein the common feature reads on the claimed “group object”), called a group avatar, suitable for representing said at least two connected objects to be aggregated: 
Obtaining at least one basic feature of said at least two connected objects… Each device 108 has a feature from user profile aspects (e.g., location, age, interest, other applications, and so forth) or the device type.
Determining at least one feature of the group object according to at least one aggregation criterion, said at least one feature of the group object being linked to at least one first basic feature of at least one basic feature of said connected objects.  Devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is aggregated based on a criterion of a common feature.
Creating the group avatar, said group avatar comprising: 
At least one first data … for said connected objects … comprising said at least one basic feature.  Each device 108 has a feature which can be any feature from user profile aspects (e.g., location, age, interest, other applications, and so forth) or the device type.
A second data … comprising said at least one feature of the group object.  Devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is aggregated based on a criterion of a common feature, wherein the common feature reads on the claimed “group object”.
A third data … for linking said at least one feature of the group object to at least one first basic feature.  Devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is aggregated based on a criterion of a common feature, wherein the common feature reads on the claimed “group object”.  So, the common feature of the aggregated group of devices 108 are linked to one of the features of the devices 108.
…
…
Ankapura does not disclose … obtaining at least one basic feature of said connected objects, with which feature a right is associated; … ; a data … comprising said at least one right associated with the basic feature.
U.S. Publication No. 20190188251 to Liu et al disclose in Section 0088 that a user profile includes rights that are associated with other user profile features such as age.

However, none of the prior art disclose the limitations “…at least one first data structure for said connected objects, called a basic structure, comprising said at least one basic feature; a second data structure, called a group structure, comprising said at least one feature of the group object; a third data structure, called a link structure, for linking said feature of the group object to at least one basic feature; a data structure, called a rights structure, comprising said at least one right associated with the basic feature; and an address management structure, called a group proxy, comprising at least one correspondence between at least one address of the group avatar and at least one address of said connected objects”, and can be logically combined with Ankapura and Liu et al.

Independent claim 11:
U.S. Publication No. 20170052774 to Ankapura discloses in Figures 1-3 and Sections 0022-0062: An implementation device (aggregator 112) for an implementation of a group object (devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is represented by a common feature, wherein the common feature reads on the claimed “group object”) aggregating at least two connected objects (devices 108) and having a group avatar in a communication network (network of Figure 3), the implementation device comprising:
A processor (Section 0044: aggregator 112 includes a processor).
A non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the device to (Section 0044: aggregator 112 includes memory such as RAM to store instructions to be executed by the processor to perform aggregator 112 functions):
Obtain a message to use the group object, said message comprising at least one feature of the group object to be implemented.  Devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is represented by a common feature, which reads on the claimed “group object,
Obtain the avatar of the group object, said avatar comprising at least:
At least one first data … for said connected objects … comprising at least one basic feature of said connected objects....  Each device 108 has a feature which can be any feature from user profile aspects (e.g., location, age, interest, other applications, and so forth) or the device type.
A second data … comprising said at least one feature of the group object.  Devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is aggregated based on a criterion of a common feature, wherein the common feature reads on the claimed “group object”.
A third data … for linking said feature of the group object to at least one basic feature.  Devices 108 are aggregated based on user profile aspects (e.g., location, age, interest, other applications, and so forth), device types, etc., so a group of devices 108 is aggregated based on a criterion of a common feature, wherein the common feature reads on the claimed “group object”.  So, the common feature of the aggregated group of devices 108 are linked to one of the features of the devices 108.
…
…
…
Analyze the feature of the group object to be implemented.  Aggregator 112 determines what feature of the devices 108 that aggregator 112 will use to aggregate devices 108.
Obtain, in the link structure, the link from said group feature to at least one basic feature. Aggregator 112 determines what feature of the devices 108 that aggregator 112 will use to aggregate devices 108, so aggregator 112 must select one of devices’ 108 features, which include any feature from user profile aspects (e.g., location, age, interest, other applications, and so forth) or the device type.
Implement said at least one basic feature.  Each device 108 has a feature which can be any feature from user profile aspects (e.g., location, age, interest, other applications, and so forth) or the device type.

Ankapura does not disclose … at least one first data … for said connected objects … comprising at least one basic feature, with which feature a right is associated; … ; a data … comprising said at least one right associated with the basic feature.
U.S. Publication No. 20190188251 to Liu et al disclose in Section 0088 that a user profile includes rights that are associated with other user profile features such as age.

However, none of the prior art disclose the limitations “…at least one first data structure for said connected objects, called a basic structure, comprising at least one basic feature, with which feature a right is associated; a second data structure, called a group structure, comprising said at least one feature of the group object; a third data structure, called a link structure, for linking said feature of the group object to at least one basic feature; a data structure, called a rights structure, comprising said at least one right associated with the basic feature; an address management structure, called a group proxy, comprising at least one correspondence between at least one address of the group avatar and at least one address of said aggregated connected objects; compare the group feature to be implemented with the features of the group avatar; analyze the feature of the group object to be implemented; obtain, in the link structure, the link from said group feature to at least one basic feature; implement said at least one basic feature.”, and can be logically combined with Ankapura and Liu et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5461698 to Schwanke et al disclose in Figures 1-6 a method wherein aggregate measures can also be defined for measuring similarity between two groups of objects, by looking at the frequency with which common features occur in the groups.  Refer to Column 5 line 3 to Column 12 line 25.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
July 15, 2022